Citation Nr: 0940710	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, cervical spine, with right shoulder pain, numbness, 
bilateral hands, and swelling, right hand, including as 
secondary to lumbosacral strain with right lower extremity 
radicular pain.

2.  Entitlement to service connection for hypertension, 
including as secondary to lumbosacral strain with right lower 
extremity radicular pain.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with right lower extremity radicular pain.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2002, August 2002, April 2005 and 
February 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Reno, Nevada, San 
Diego, California, and Cleveland, Ohio.  

The Board remanded these claims to the RO for additional 
action in November 2004 and March 2007.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claims.  

2.  Degenerative disc disease of the cervical spine, right 
shoulder pain, numbness of both hands and swelling of the 
right hand are related to the Veteran's active service.

3.  Hypertension is related to the Veteran's service-
connected lumbosacral strain with right lower extremity 
radicular pain.

4.  During the course of this appeal, the Veteran's lumbar 
spine disability involved pronounced degenerative disk 
disease with persistent symptoms compatible with sciatic 
neuropathy and muscle spasm and other neurological findings, 
but did not cause ankylosis of the thoracolumbar spine.    

5.  The Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Degenerative disc disease, cervical spine, and right 
shoulder pain, numbness, bilateral hands, and swelling, right 
hand, were incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  Aggravation of the Veteran's hypertension is proximately 
due to or the result of the Veteran's service-connected 
lumbosacral strain with right lower extremity radicular pain.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).  

3.  The criteria for entitlement to a 60 percent evaluation 
for lumbosacral strain with right lower extremity radicular 
pain are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289, 5292, 5293, 5295 (2001).   

4.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In September 2009, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal 
and held that the statutory scheme did not require the 
notification noted above.  The Federal Circuit explained that 
the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific and that daily life evidence was not 
statutorily mandated.  The Federal Circuit thus vacated the 
Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009).

1.  Timing

a.  Claims for Service Connection 

The RO provided the Veteran VCAA notice on his claims for 
service connection by letters dated March 2002, January 2005, 
October 2005 and March 2007, the first three sent before 
initially deciding those claims in rating decisions dated 
August 2002 and February 2006.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  



b.  Claims for an Increased Evaluation & TDIU

The RO provided the Veteran VCAA notice on his claims for an 
increased evaluation & TDIU by letter dated March 2007, after 
initially deciding those claims in a rating decision dated 
March 2002.  The timing of such notice does not reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  However, for the reasons that follow, 
this timing defect constitutes harmless error.  

First, as explained below, the notice letter, considered in 
conjunction with the content of other letters the RO sent to 
the Veteran during the course of this appeal, satisfies the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
Veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the Veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the Veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the Veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, the RO 
afforded him the appropriate opportunity to identify or 
submit additional evidence prior to any subsequent 
adjudication of his claims and the Board's consideration of 
his appeal.  With regard to the duty to notify, the VCAA 
simply requires that VA give a claimant an opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).  



2.  Content

The content of the aforementioned notice letters, considered 
in conjunction with the content of other letters the RO sent 
the Veteran in June 2001 and March 2006, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the Veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the Veteran to send 
to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records, 
employment information and the records upon which the Social 
Security Administration (SSA) relied in awarding the Veteran 
disability benefits based on his low back disability.  
Unfortunately, with regard to the latter records, the RO's 
multiple efforts were unsuccessful.  Eventually, in August 
1997, an Operations Supervisor working in an SSA office in 
Las Vegas, Nevada reported to the RO that the Veteran's file 
had been lost.  Since then, in a written statement dated 
April 2006, the Veteran has indicated that he has no other 
information or evidence to give to support his claims.

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners discussed the etiology and severity of 
the disabilities at issue in this appeal.  The Veteran does 
not now dispute the adequacy of the reports of these 
examinations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran seeks service connection for a cervical spine 
disability and hypertension.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(rating schedule) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(a)

Service connection may be presumed for certain medical 
conditions, including arthritis and cardiovascular-renal 
disease, to include hypertension, if it is shown that a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one of these conditions manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Cervical Spine Disability

The Veteran claims that service connection should be granted 
for degenerative disc disease of the cervical spine with 
associated right shoulder pain, numbness in both hands and 
swelling in the right hand because, in February 2005 and July 
2008, medical professionals linked this disability to an in-
service injury that allegedly occurred in 1972.  

According to written statements the Veteran submitted during 
the course of this appeal, this injury occurred during 
service when the Veteran was working on a flight line and 
pulling a unit toward a tractor for the purpose of hooking 
the two together.  Allegedly, he slipped and became pinned 
between the unit and tractor, causing his cervical spine to 
bend backward and his lumbar spine to bend forward.  He 
asserts that this injury necessitated treatment at Travis Air 
Force Base, where a physician told him that the pain in the 
cervical spine resulted from the position in which the 
Veteran was pinned.  The Veteran further asserts that this 
injury damaged the discs in his cervical spine, which 
treating physicians overlooked during service, and have since 
caused deterioration in functioning.  The Veteran questions 
why the VA examiners who evaluated him in October 1976, soon 
after discharge, and November 1998 did not x-ray his neck 
after he reported neck pain and discomfort.  Allegedly, it 
was not until 1998 that a physician ordered the necessary 
testing to determine the etiology of the Veteran's neck 
symptoms and relate the symptoms to the alleged in-service 
injury.  

The Veteran alternatively claims that his cervical spine 
disability developed secondary to his service-connected 
lumbar spine disability.  

Post-service medical documents, including VA and private 
treatment records dated since 1998, confirm that the Veteran 
has a cervical spine disability diagnosed as degenerative 
disk disease with bilateral radiculopathy, stenosis and 
degenerative joint disease with associated right shoulder 
pain, numbness in both hands and swelling in the right hand.  
The question is thus whether this disability is related to 
the Veteran's active service, or his service-connected lumbar 
spine disability.  

According to the Veteran's service treatment records, during 
service, as  alleged, the Veteran worked on a flight line 
pulling units.  During service, he occasionally sought 
treatment for low back pain reportedly caused by his work 
duties, reported that he was quite upset that he was being 
forced to lift such heavy objects, and indicated that he was 
worried that, if he continued this type of work, his back 
would worsen.  The Veteran never reported or received 
treatment for neck complaints and no medical professional, 
including on separation examination conducted in June 1973, 
noted any abnormality of the cervical spine.  

The Veteran's service treatment records do not mention the 
incident during which the Veteran was allegedly pinned 
between a unit and a tractor.  However, the Veteran has 
submitted written statements from L.E. and N. W., both of 
whom served and shared sleeping quarters with the Veteran at 
Travis Air Force Base, which confirm that the injury 
occurred.  These statements also show that, during service, 
the Veteran constantly complained of low back and neck pain 
and neck stiffness, had difficulty turning his head, and once 
was confined to his quarters and placed on bedrest secondary 
to work-related injuries.    

Following discharge, beginning in 1998, the Veteran received 
treatment for right shoulder pain.  Eventually, medical 
professionals attributed that pain as well as cervical spine 
complaints and abnormalities in the upper extremities to a 
cervical spine disability.  The Veteran underwent surgery for 
this disability, or more specifically, a fusion of the C5-6 
interspace with insertion of a metal plate, in 2002.  
Multiple medical professionals have addressed the etiology of 
this disability.  

In December 2001, a VA nurse practitioner opined that there 
was ongoing rapport between the Veteran's lumbar spine 
disease and his cervical/thoracic spine disease and that, 
with time, the former had worsened the latter disease.  

During a VA examination conducted in February 2005, a VA 
examiner concluded that the Veteran's neck arthritis was as 
likely as not due to the 1972 in-service injury.  The 
examiner based this opinion on the Veteran's reported history 
of the injury, after which he was allegedly hospitalized for 
a day and given oral medication, shown to have no fractures 
and profiled with limited duty for less than a month.   

During a VA examination conducted in July 2007, a VA examiner 
concluded that the Veteran's neck pain, which was secondary 
to degenerative disk disease, was related to in-service head 
trauma, which caused neck pain.  The examiner ruled out a 
relationship between the Veteran's cervical spine disability 
and service-connected lumbar spine disability.  The examiner 
explained that the head trauma that caused the Veteran's neck 
pain might have started or aggravated a neck condition, 
causing muscular strain that persisted for years and then 
arthritic changes and radicular symptoms.  The examiner based 
this opinion on the Veteran's reported history of a head 
injury that occurred during the pinning incident.  Allegedly, 
at that time, he hit his head on the metal part of the 
tractor.  The examiner was not privy to the claims file when 
he offered his opinion.

During a VA examination conducted in July 2008, a VA examiner 
concluded that the Veteran's cervical spine disability was 
likely related to his previous in-service injury, which was 
not documented in the service treatment record.  He ruled out 
a relationship between the same disability and the Veteran's 
service-connected lumbar spine disability on the basis that 
they were two separate entities with two separate injuries as 
causative factors.  The examiner based his opinion on the 
Veteran's reported history of in-service heavy lifting, 
pushing and pulling, which caused two back injuries and 
subsequently the development of neck pain.  

All of these opinion are favorable to the Veteran, but the 
Board assigns little evidentiary weight to that which was 
offered in July 2007.  There is no evidence in the claims 
file, including any lay statements, confirming that the 
Veteran suffered a head injury during the pinning incident.  
The Veteran never reported this fact until recently.  In 
fact, his description of the alleged in-service injury has 
varied over the years, thereby making the Board question his 
credibility regarding the matter.  

The Veteran's service treatment records do not support his 
assertions of a neck injury.  He has, however, submitted lay 
statements confirming that the pinning occurred and that the 
Veteran began to experience pain in his neck during service, 
medical opinions linking the arthritis of his cervical spine 
to the pinning and his cervical spine disability in general 
to his in-service duties and neck pain, and service treatment 
records showing medical problems secondary to his 
in-service duties.  Given this fact, the Board finds that the 
Veteran's cervical spine disability is related to his active 
service.  Based on this finding, the Board concludes that a 
cervical spine disability and associated right shoulder pain, 
numbness, bilateral hands, and swelling, right hand, were 
incurred in service.  The evidence in this case supports this 
claim; it must therefore be granted.  

2.  Hypertension

Initially the Board notes that, since the RO's July 2006 
issuance of a statement of the case on the claim of 
entitlement to service connection for hypertension, the 
Veteran has perfected his appeal and the RO has associated 
with the claims file treatment records and VA examination 
reports pertinent to this claim.  In response, however, the 
RO has not issued a supplemental statement of the case.  
Typically, in a case such as this, the Board would remand the 
claim for the RO's initial consideration of such evidence.  
However, given the Board's favorable decision with regard to 
this claim, explained below, its determination to proceed in 
adjudicating it does not prejudice the Veteran in the 
disposition thereof.

The Veteran contends that he developed hypertension secondary 
to an excessive intake of salt tablets during service.  
Allegedly, these tablets served to prevent dehydration.

Post-service medical documents, including VA and private 
treatment records dated since 1997, confirm that the Veteran 
has hypertension.  The question is thus whether this 
disability is related to the Veteran's active service, or 
manifested to a compensable degree within a year of his 
discharge from service.  

According to the Veteran's service treatment records, during 
service, no medical professional diagnosed the Veteran with 
hypertension.  Blood pressure readings on enlistment and 
separation examinations conducted in June 1971 and June 1973, 
respectively, were 130/70 and 122/70.  

Medical professionals first started noting elevated blood 
pressure in 1988, but none diagnosed hypertension until 1997.  
Since then, two medical professionals have addressed the 
etiology of the hypertension.  

During a VA examination conducted in July 2007, a VA examiner 
concluded that the Veteran's hypertension was at least as 
likely as not caused by his chronic ingestion of salt pills 
during service and less likely than not caused or aggravated 
by his service-connected low back disability.  The examiner 
based this conclusion on the risk factors for developing 
hypertension, including high salt intake in one's diet, which 
causes one to gain weight.  This weight gain then causes an 
increase in blood pressure.  

During a VA examination conducted in July 2008, a VA examiner 
concluded that the Veteran's hypertension was aggravated by 
the Veteran's chronic pain syndrome associated with his 
spinal disease.  He explained that it was common for patients 
to experience an elevation in their blood pressure in 
response to severe pain and that the Veteran had severe pain 
almost daily.  The examiner ruled out a relationship between 
the Veteran's hypertension and excessive in-service salt 
intake, calling it nebulous. 

Although both opinions are favorable, the Board assigns less 
evidentiary weight to that which was offered in July 2007.  
It does not contemplate the fact that, in the late 1980s, the 
Veteran's blood pressure began to rise as medical 
professionals noted that the Veteran had bad dietary habits, 
including excessive salt intake. Instead, the examiner 
assumed that the excessive salt intake occurred during 
service only, which is not substantiated by the record, and 
did not address the effect of the post-service intake.  This 
is a crucial omission given that the post-service intake was 
concurrent with the increased readings.  

In light of the VA examiner's July 2008 opinion, which the 
Board assigns greater evidentiary weight, the Board finds 
that the Veteran's hypertension and service-connected 
lumbosacral strain with right lower extremity radicular pain 
are related.  Based on this finding, the Board concludes that 
aggravation of the Veteran's hypertension is proximately due 
to or the result of the service-connected lumbar spine 
disability.  The evidence in this case supports this claim; 
it must therefore be granted.  

B.  Claim for Increased Evaluation

The Veteran seeks an increased evaluation for his low back 
disability.  He asserts that the evaluation assigned this 
disability does not accurately reflect the severity of his 
low back symptomatology.  According to written statements the 
Veteran submitted during the course of this appeal, his low 
back disability is so severe, it renders him unemployable.  
Allegedly, it involves degenerative disk disease and 
degenerative joint disease, causes constant, incapacitating, 
radiating pain, numbness in his lower extremities, severe 
limitation of motion and spasm, and necessitates the use of 
medication, a cane and a back brace.  

The Veteran has submitted written statements of P.C. and 
C.S., friends, to support his assertions.  These statements 
indicate that the Veteran's low back disability preludes the 
Veteran from pursuing manual labor or odd jobs and 
participating in recreational and many social activities.  
These statements further indicate that, due to this 
disability, the Veteran relies upon friends to help him with 
activities of daily living.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The RO has evaluated the Veteran's lumbar spine disability as 
40 disabling pursuant to DC 5237.  VA twice amended the DCs 
pertinent to spine ratings during the course of this appeal.  
Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2008)).

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to ratings of the spine.  According to that 
renumbering, DC 5237 now governs ratings of lumbosacral and 
cervical strains and DC 5243 governs ratings of 
intervertebral disc syndrome.  68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2008)).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for a lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation was assignable for strains with characteristic 
pain on motion.  A 20 percent evaluation was assignable for 
strains with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
strains with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Normal ranges of motion of the thoracolumbar spine include: 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion bilaterally from 0 to 30 degrees; and 
rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 
4.71a, Plate V (2008).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DC 5289 (2002).  An evaluation 
in excess of 40 percent was assignable for unfavorable 
ankylosis of the lumbar spine, complete bony fixation 
(ankylosis) of the spine at a favorable angle, or certain 
residuals of a fractured vertebra.  38 C.F.R. § 4.71a, DCs 
5285, 5286, 5289 (2002).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2008).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008)).

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).

Based on these criteria, the evidence establishes that the 
Veteran's lumbar spine disability picture more nearly 
approximates the criteria for an increased evaluation.  This 
evidence shows that, since 1998, the Veteran's low back 
disability has worsened.  Prior to 1998, the disability did 
not involve degenerative disk or joint disease and manifested 
primarily as tenderness, radiating pain and severe limitation 
of motion with pain.  Since 1998, the disability has involved 
degenerative disk and joint disease, the former pronounced 
with persistent symptoms compatible with sciatic neuropathy 
and muscle spasm and other neurological findings.  

Medical professionals first treated the Veteran for low back 
symptoms, including tenderness and pain, during service.  
Following discharge, the Veteran continued to receive 
treatment for low back symptoms and underwent multiple VA 
examinations of his lumbar spine.    

Initially, during VA and private treatment visits dated from 
1988 to 1997 and VA examinations conducted in September 1973, 
October 1976, December 1988, July 1992, June 1993 and October 
1997, medical professionals attributed tenderness, pain, 
including some radiating down both lower extremities, 
decreased sensation in both legs, decreased strength in the 
right foot, a gait abnormality, and severe limitation of 
motion with pain, to the Veteran's lumbar spine disability.  
Testing conducted during this time period revealed no 
abnormalities, including arthritis or degenerative disk 
disease.  

In November 1993 and May 1994, VA physicians submitted 
statements indicating that, from November 1993 to November 
1994, the Veteran was unemployable secondary to his service-
connected lumbar spine disability.  In August 1995, SSA found 
the Veteran disabled secondary to the lumbar spine 
disability, effective from October 1993.  

Testing (magnetic resonance imaging) first confirmed low back 
abnormalities, including borderline stenosis and a somewhat 
narrow disk at L5-S1, during a VA examination conducted in 
November 1998.  On that date, the examiner indicated that the 
x-rays and physical findings showed no more than mild 
degenerative disk disease.  Since then, further testing has 
confirmed degenerative disk disease and also shown 
degenerative joint disease and mild scoliosis of the 
lumbosacral spine and various medical professionals have 
diagnosed all of these conditions.  During frequent 
outpatient treatment visits dated since 1998, they noted 
additional symptomatology, including stiffness, fatigability, 
spasm, weakness in the lower extremities, and toe pain and 
numbness, attributable to the condition, the use of a TENS 
unit, more extensive use of pain medication and other 
treatment modalities, and constipation secondary to the pain 
medication.  They characterized the Veteran's low back 
disability and associated pain as severe.  

During VA examinations conducted in July 2001 and February 
2005, examiners noted that the Veteran's low back disability 
was less severe than he was reporting.  In July 2001, the 
examiner indicated that the Veteran refused to undergo nerve 
conduction studies and that therefore he could not adequate 
assess the Veteran's neurological status.  In February 2005, 
the examiner indicated that the Veteran's subjective 
complaints were not consistent with the examination's 
findings, that there was no evidence of a low back disorder 
or any neurologic deficit, and that the Veteran had normal 
reflexes and no muscle wasting in the right leg or nerve root 
compression.  The VA examiners' comments, while credible, 
contradict with all other medical evidence of record that is 
dated during the same time period and fail to acknowledge 
unfavorable test results in the claims file.

During VA examinations conducted in July 2007 and July 2008, 
examiners confirmed most previously noted back symptoms, also 
noted extensive limitation of motion, increased on repetitive 
use, weakness in the quadriceps, hamstrings, hip flexors, and 
dorsiflexors and plantar flexors of the right ankle, sensory 
deficits along the lumbar spine, and a positive straight leg 
raise on the right, indicated that the Veteran's 
intervertebral disk syndrome was incapacitating, interfered 
with driving and caused unsteadiness but did not require 
bedrest, also indicated that the pain and lack of endurance 
associated with the Veteran's low back disability majorly 
impacted his ability to function and found that the low back 
disability rendered the Veteran unable to secure gainful 
employment.  X-rays and magnetic resonance imaging conducted 
during the latter examination showed lumbar scoliosis and 
mild disc space narrowing at L3-4 and L5-S1, moderate spinal 
stenosis, moderate bilateral neural foraminal narrowing, and 
multilevel facet arthropathy.  

In July 2009, a VA physician noted that the Veteran required 
narcotic treatment for pain control of his spinal complaints 
and that this treatment was a contributory factor in his 
ability to be gainfully employed.  The physician opined that 
the Veteran did not have the capacity to be gainfully 
employed secondary to multiple disabilities, including his 
spinal condition, depression, renal failure and chronic 
anemia.  

As previously indicated, the Veteran is currently in receipt 
of a 40 percent evaluation for his lumbar spine disability, 
which is the maximum evaluation assignable under most DCs, 
former and revised.  According to recent VA examiners, 
however, this disability now involves, in part, disc disease, 
which is occasionally incapacitating and interferes with the 
Veteran's employability.  According to clinical records dated 
since 1998, symptoms associated with this disease and the 
Veteran's degenerative joint disease are persistent and 
include multiple neurological deficits and may therefore be 
considered pronounced.  Disc disease of this severity 
warrants the assignment of a 60 percent evaluation under the 
former criteria for rating intervertebral disc syndrome.  

An evaluation in excess of 60 percent may not be assigned the 
Veteran's low back disability under the former or revised 
criteria for rating lumbar spine disabilities, however, as 
the evidence does not reflect that the Veteran has ankylosis 
secondary to his low back disability.

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the aforementioned evaluation is the most appropriate given 
the medical evidence of record.

The Board thus concludes that the criteria for entitlement to 
an increased evaluation for a lumbar spine disability is met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  



C.  Claim for a TDIU

The Veteran claims that his service-connected disabilities 
render him unemployable.  He has submitted written statements 
of friends indicating that such disabilities interfere with 
the Veteran's ability to pursue certain employment, including 
any job requiring manual labor.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008).

In this case, the Veteran satisfies the percentage 
requirements noted above.  His service-connected disabilities 
include: a lumbar spine disability, rated as 60 percent 
disabling (see above); major depression, rated as 50 percent 
disabling; a cervical spine disability, not yet rated (see 
above); and hypertension, not yet rated (see above).  His 
combined disability rating, not considering the newly 
service-connected cervical spine disability and hypertension 
or newly rated lumbar spine disability, is 70 percent.  The 
question thus becomes whether these disabilities render the 
Veteran unable to secure or follow a substantially gainful 
occupation.

The Veteran's occupational background and educational 
attainment are satisfactory for employment purposes.  
According to a VA Form 21-8940 (Veteran's Application For 
Increased Compensation Based On Individual Unemployability) 
received in April 2001, the Veteran attended college for four 
years, obtained an Associate Degree in Hotel, Restaurant and 
Casino Management and Real Estate and a certificate in 
computer technology, and worked as an assistant manager, 
night auditor, Director of Human Resources and computer 
technician.  

Multiple medical professionals have addressed the Veteran's 
employability.  As previously indicated, in 1993 and 1994, VA 
physicians found the Veteran unable to work, albeit 
temporarily, secondary to his service-connected lumbar spine 
disability.  In August 1995, SSA found the Veteran disabled 
secondary to the same disability, effective from October 
1993.  

In July 2008, an examiner found the Veteran's intervertebral 
disk syndrome incapacitating and his low back disability, 
overall, impacting majorly his ability to function and 
rendering him unable to secure gainful employment.  

In July 2009, a VA physician noted that the Veteran required 
narcotic treatment for pain control of his spinal complaints 
and that this treatment was a contributory factor in his 
ability to be gainfully employed.  The physician opined that 
the Veteran did not have the capacity to be gainfully 
employed secondary to multiple disabilities, including his 
spinal condition, depression, renal failure and chronic 
anemia.  

Although the most recent VA examiner attributed the Veteran's 
unemployability to both service-connected and non-service 
connected disabilities, as the aforementioned evidence shows, 
other medical professionals, including, recently, another VA 
examiner, attributed the Veteran's unemployability to his 
service-connected disabilities.  The Board thus finds that 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  Based on this finding, the Board concludes 
that the criteria for entitlement to a TDIU are met.  


ORDER


Service connection for degenerative disc disease, cervical 
spine, with right shoulder pain, numbness, bilateral hands, 
and swelling, right hand, including as secondary to 
lumbosacral strain with right lower extremity radicular pain 
is granted.

Service connection for aggravation of hypertension secondary 
to lumbosacral strain with right lower extremity radicular 
pain is granted.  

A 60 percent evaluation for lumbosacral strain with right 
lower extremity radicular pain is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits. 



A TDIU is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


